        Case 1:20-cv-01033-JLS Document 4 Filed 12/07/20 Page 1 of 7

                                                                     DISTR/?^
                                                             ^—fTled~^
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK                                     C   7 2020


                                                            <5^5^ DISTW^
 SALVATORE BASILE,

              Plaintiff,

       V.                                            20-CV-1033-JLS


 JAMES THOMPSON,et al..

              Defendants.




                             DECISION AND ORDER


      Pro se Plaintiff Salvatore Basile, a prisoner confined at the Collins

Correctional Facility, filed a complaint asserting claims under 42 U.S.C. § 1983.

Dkt. 1. Basile did not pay the filing fee, but he applied to proceed in forma pauperis

(that is, as someone who should have the prepayment of the ordinary filing fee

waived because he cannot afford it). Dkt. 2. As outlined below, however, the

application to proceed in forma pauperis is incomplete.

      As set forth below, the Clerk of Court shall administratively terminate this

action. If Basile wishes to reopen this case, he must notify the Court in writing

within 30 days of the date of this Order and must include either (1) the

required authorization form, or (2) the $350.00 filing fee and the $50.00

administrative fee ($400.00 total).
        Case 1:20-cv-01033-JLS Document 4 Filed 12/07/20 Page 2 of 7




                                     DISCUSSION


       A party commencing a civil action in this Court ordinarily must pay a

$350.00 filing fee as well as a $50.00 administrative fee.i See 28 U.S.C. § 1914;

Judicial Conference Schedule of Fees, District Court Miscellaneous Fee Schedule,^

Western District of New York, District Court Schedule of Fees.^ If a "prisoner"(as

defined in 28 U.S.C. § 1915(h)) wishes to commence a civil action, the prisoner must

either (1) pay those fees, or (2) obtain permission to proceed in forma pauperis,

under 28 U.S.C. § 1915.


I.     REQUIREMENTS FOR IN FORMA PAUPERIS APPLICATION

       The Prison Litigation Reform Act of 1995, Pub. L. No. 104-134, 110 Stat. 1321

(April 26, 1996), which amended 28 U.S.C. § 1915, established certain requirements

that a prisoner must meet in order to proceed in forma pauperis. Those

requirements are summarized below.




1 Effective May 1, 2013, the Judicial Conference of the United States added an
administrative fee of $50.00 to the cost of filing a civil lawsuit in district court. See
September 2012 Report of the Proceedings of the Judicial Conference of the United
States at 13, available at http://www.uscourts.gov/about-federal-courts/reports-
proceedings-judicial-conference-us. But this additional administrative fee does not
apply to prisoners who are granted permission to proceed in forma pauperis. See
generally id.

2 Available at http://www.uscourts.gov/services-forms/fees/district-court-
miscellaneous-fee-schedule.

3 Available at http://www.nywd.uscourts.gov/fee-schedule.
        Case 1:20-cv-01033-JLS Document 4 Filed 12/07/20 Page 3 of 7




      A.        Supporting Affidavit or Affirmation

      Under 28 U.S.C. § 1915(a)(1), a prisoner seeking to bring a civil action in

forma pauperis must submit an affidavit or affirmation detailing the prisoner's

assets and liabilities and swearing under oath that the prisoner is unable to pay the

$350.00 filing fee. A motion to proceed in forma pauperis should be supported by

such an affidavit or affirmation filed at the same time as the complaint. The United

States District Court for the Western District of New York has made available a

form motion to proceed in forma pauperis with supporting affirmation^ that is

designed to help pro se litigants (such as the Plaintiff here) comply with 28 U.S.C.

§ 1915(a)(1).


      B.        Certification of Inmate Trust Fund Account

      Under 28 U.S.C. § 1915(a)(2), a prisoner seeking to proceed in forma pauperis

also must submit a certified copy of the prisoner's inmate trust fund account

statement (or an institutional equivalent) for the six months immediately before the

prisoner's complaint was filed. The prisoner must obtain this certified account

statement from the appropriate official at each correctional facility where the

prisoner was confined during that six-month period. See 28 U.S.C. § 1915(a)(2).

Alternatively, the prisoner may have prison officials complete and sign the "Prison

Certification Section" of the court's form motion referred to above. See supra note 4.




4 The Court has ordered that a form motion to proceed in forma pauperis with
supporting affirmation be mailed to Basile. The form also is available at
http://www.nywd.uscourts.gov/pro-se-forms.
        Case 1:20-cv-01033-JLS Document 4 Filed 12/07/20 Page 4 of 7




In the "Prison Certification Section," prison officials provide the information in the

prisoner's trust fund account statement required by 28 U.S.C. § 1915(a)(2).


       C.    Authorization Form

      A prisoner seeking to proceed in forma pauperis also is required to submit a

signed authorization form,^ permitting the institution in which the prisoner is

confined to pay—over time, if necessary—the $350.00 filing fee from the prisoner's

trust fund account (or institutional equivalent). See 28 U.S.C. § 1915(b)(l)-(4). In

other words, even if the prisoner is granted in forma pauperis status, the prisoner

must pay the full $350.00 filing fee in installments. See 28 U.S.C. § 1915(b)(l)-(2).

The initial payment will be 20% of the average monthly deposits to the prisoner's

account or 20% of the average monthly balance in the prisoner's account for the six-

month period immediately preceding the filing of the complaint, whichever is

greater. See 28 U.S.C. § 1915(b)(1). For each month after that, as long as the

amount in the prisoner's account exceeds $10.00, the agency having custody of the

prisoner will deduct from the prisoner's account and forward to the Clerk of Court

an installment payment equal to 20% of the preceding month's income that was

credited to the prisoner's account. See 28 U.S.C. § 1915(b)(2). Those payments

continue until the $350.00 fee is paid in full. Id.




5 The Court has ordered that an authorization form be mailed to Basile. The form
also is available at http://www.nywd.uscourts.gov/pro-se-forms.
        Case 1:20-cv-01033-JLS Document 4 Filed 12/07/20 Page 5 of 7




II.    ADMINISTRATIVE TERMINATION OF THIS ACTION

       Basile did not pay the $350.00 filing fee or the $50.00 administrative fee that

ordinarily is required to commence a civil action. Nor did he submit an

authorization form with his motion to proceed in forma pauperis. See 28 U.S.C.

§ 1915(b). Therefore, the Clerk of Court shall administratively terminate this

action® without filing the Complaint or assessing a filing fee, as ordered below. As

also ordered below, Basile is granted leave to reopen this action no later than thirty

days from the date of this Order.


III.   DEFERMENT OF SCREENING UNDER 28 UNITED STATES CODE
       SECTIONS 1915(E)(2) & 1915A

       The Court is required to screen civil actions filed by prisoners and dismiss

them if they:(1) are frivolous or malicious;(2) fail to state a claim upon which relief

may be granted; or (3) seek monetary relief against a defendant who is immune

from such relief. See 28 U.S.C. § 1915(e)(2); 28 U.S.C. § 1915A; see also 42 U.S.C.

§ 1997e(c)(dismissal of prisoner actions brought with respect to prison conditions).

Because Basile did not properly commence this action, this Court will defer the

mandatory screening process until this case is reopened—if, in fact, it is reopened.

If this action is reopened and then dismissed, installment payments of the filing fee




® Such an administrative termination is not a "dismissal" for purposes of the statute
of limitations. Therefore, if the case is reopened under the terms of this order, it is
not subject to the statute of limitations time bar as long as it originally was timely
filed. See Houston v. Lack, 487 U.S. 266(1988)(prisoner mailbox rule); McDowell v.
Del. State Police, 88 F.3d 188, 191 (3d Cir. 1996); see also Williams-Guice v. Bd. of
Educ., 45 F.3d 161, 163(7th Cir. 1995).
         Case 1:20-cv-01033-JLS Document 4 Filed 12/07/20 Page 6 of 7



under 28 U.S.C. § 1915 will not be suspended, and the prisoner will not be

permitted to obtain a refund of the filing fee or any part of it that already has been

paid.

        Additionally, if a prisoner has, on three or more prior occasions while

incarcerated, brought in federal court an action or appeal that was dismissed

because it was frivolous or malicious or because it failed to state a claim upon which

relief may be granted, he will not be permitted to bring another action in forma

pauperis unless he is "under imminent danger of serious physical injury." See

28 U.S.C. § 1915(g).


                                        ORDER



        IT IS HEREBY ORDERED that Basile's motions to proceed in forma

pauperis and appoint counsel are DENIED without prejudice; and it is further

        ORDERED that the Clerk of Court shall administratively terminate this

action without filing the Complaint or assessing a filing fee; and it is further

        ORDERED that the Clerk of Court is directed to send to Basile a form motion

to proceed in forma pauperis with an authorization form; and it is further

        ORDERED that if Basile wishes to reopen this action, he shall so notify this

Court, in writing, no later than 30 days from the date of this Order. This

writing must include either (1) the required authorization form, or (2) the $350.00

filing fee and the $50.00 administrative fee ($400.00 total); and it is further




                                           6
         Case 1:20-cv-01033-JLS Document 4 Filed 12/07/20 Page 7 of 7




       ORDERED that upon Basile's submission of either (1) the required

authorization form, or (2) the $350.00 filing fee and the $50.00 administrative fee

($400.00 total), the Clerk of Court shall reopen this case.

SO ORDERED.


Dated:       December 7, 2020
             Buffalo, New York



                                           JOWL.SINATRA,
                                           UNITED STATES DISTRICT JUDGE
